Case 2:19-cv-10890-SJM-APP ECF No. 193 filed 07/16/20           PageID.5163     Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  THE HUNTINGTON
  NATIONAL BANK,                                 Case No. 2:19-cv-10890

              Plaintiff,                         HONORABLE STEPHEN J. MURPHY, III

  v.

  SAKTHI AUTOMOTIVE
  GROUP USA, INC., et al.,

              Defendants.
                                    /

               ORDER DENYING MARCIA BOYD'S MOTION
       TO ALLOW HER TO LITIGATE HER LAWSUIT TO JUDGMENT [186]

        The present action involves the breach of a loan agreement. See ECF 1. On

 June 20, 2019, the Court appointed a Receiver—Mr. Kevin English of Lark

 Advisors—to take possession, custody, and control of Defendants' business, collateral,

 and assets. ECF 79. In its order appointing the Receiver, the Court ordered, among

 other powers and limitations, that Defendants and their officers, employees, and

 agents "are hereby stayed from taking any action to establish or enforce any claim,

 right, or interest . . . including but not limited to . . . commencing, prosecuting,

 litigating, or enforcing any suit, except that actions may be filed to toll any applicable

 statute of limitations." Id. at 3501 (emphasis added). For about a year, the case

 progressed, and the Receiver's diligent work has resulted in the Defendants'

 dissolution and the auction of their real property, fixtures, and assets. See ECF 162,

 168, 178, 182.




                                             1
Case 2:19-cv-10890-SJM-APP ECF No. 193 filed 07/16/20           PageID.5164        Page 2 of 5



        In May 2020, Marcia Boyd, a former employee of Defendant Sakthi Automotive

 Group, USA, Inc. ("Sakthi"), filed a separate action in the Eastern District of

 Michigan against Sakthi and alleged employment discrimination. Boyd v. Sakthi

 Automotive Group USA, Inc., et al., 2:20-cv-11181, ECF 1. In response to her

 complaint, the Receiver filed a notice of the Receivership Order in the present case

 and indicated that any proceedings brought against Sakthi must be stayed. 2:20-cv-

 11181, ECF 4. On June 18, 2020, Ms. Boyd filed a motion in the present action to

 allow her to litigate her lawsuit to judgment. ECF 186.

        An anti-litigation injunction or litigation stay in a receivership order is a valid

 exercise of the Court's equitable powers and may be used "to help further the goals of

 the receivership." SEC v. Byers, 609 F.3d 87, 92 (2d Cir. 2010); see also United States

 v. Acorn Tech. Fund, L.P., 429 F.3d 438, 442 (3d Cir. 2005); SEC v. Stanford Int'l

 Bank, Ltd., 424 F. App'x 338, 341 (5th Cir. 2011) (per curiam); SEC v. Wencke, 622

 F.2d 1363, 1369 (9th Cir. 1980). The litigation hold in the present action is therefore

 valid. And Ms. Boyd's lawsuit against Sakthi falls directly within the litigation stay.

 Although she was permitted under the Receivership Order to file her lawsuit and toll

 the applicable statute of limitations, she is not permitted to continue to litigate her

 claims. See ECF 79, PgID 3501. The Court will therefore construe her motion as one

 to lift the litigation stay.

        The modification of a litigation stay is subject to a three-factor test:

        (1) whether refusing to lift the stay genuinely preserves the status quo
        or whether the moving party will suffer substantial injury if not
        permitted to proceed; (2) the time in the course of the receivership at




                                             2
Case 2:19-cv-10890-SJM-APP ECF No. 193 filed 07/16/20          PageID.5165     Page 3 of 5



       which the motion for relief from the stay is made; and (3) the merit of
       the moving party's underlying claim.

 SEC v. Wencke, 742 F.2d 1230, 1231 (9th Cir. 1984). The burden "is on the movant to

 prove that the balance of the factors weighs in favor of lifting the stay." SEC v.

 Illarramendi, No. 3:11-78, 2012 WL 234016, at *4 (D. Conn. Jan. 25, 2012) (citation

 omitted).

       Here, the factors weigh against lifting the litigation stay. First, the purpose of

 a litigation stay is to enable the Receiver to "do the important job of marshaling and

 untangling a company's assets without being forced into court by every investor or

 claimant." Acorn Tech. Fund, 429 F.3d at 443. "The [R]eceiver's role, and the [Court's]

 purpose in the appointment, is to safeguard the disputed assets," and requiring the

 Receiver to defend lawsuits drains receivership assets. Liberte Capital Grp., LLC v.

 Capwill, 462 F.3d 543, 551 (6th Cir. 2006). Bearing in mind those realities, the Court

 must "give appropriately substantial weight to the [R]eceiver's need to proceed

 unhindered by litigation, and the very real danger of litigation expenses diminishing

 the receivership estate." Acorn Tech. Fund, 429 F.3d at 443.

       Requiring the Receiver to defend Sakthi against Ms. Boyd's lawsuit will only

 burden the process of dissolving the entities and selling the assets and will deplete

 the limited assets that the Receivership does possess. Ms. Boyd will face no injury if

 the litigation stay remains intact. She tolled the applicable statute of limitations with

 the initial filing of her lawsuit. And she will not be prejudiced by the Court requiring

 her to wait to fully litigate her claims until after the Receivership Order is dissolved.




                                            3
Case 2:19-cv-10890-SJM-APP ECF No. 193 filed 07/16/20         PageID.5166     Page 4 of 5



 The balance of the parties' interests weighs heavily in favor of maintaining the

 litigation stay and the status quo.

       Second, although the Receivership Order has been in effect for a year, the

 Receiver is still in the process of organizing and understanding the entities and is

 currently deep into the process of untangling Sakthi's assets and preparing for their

 sale. An attempted sale of the business and the subsequent failure of that sale

 evidences that the dissolution and sale of Sakthi and its assets is no easy task; it

 requires the Receiver's fullest attention and resources. The second factor therefore

 also weighs heavily against lifting the litigation stay.

       Finally, even if Ms. Boyd could show that she has a "colorable" claim against

 Sakthi, "courts are generally unwilling to delve deeply into the merits where the first

 two factors weigh heavily in favor of maintaining the litigation stay." Illarramendi,

 2012 WL 234016, at *6 (citing SEC v. Byers, 592 F.Supp.2d 532, 537 (S.D.N.Y. 2008)).

       Ms. Boyd's lawsuit clearly falls under the litigation stay in the Receivership

 Order. The Receiver and the Receivership Estate will be hindered and unnecessarily

 depleted if Ms. Boyd's lawsuit is permitted to continue. And the continuation of the

 litigation stay will not prejudice Ms. Boyd. The Court will therefore deny Ms. Boyd's

 motion. The litigation stay will remain in force, and Ms. Boyd is enjoined from

 continuing to litigate her claims against Sakthi until the Receivership Order is

 dissolved.

       WHEREFORE, it is hereby ordered that Marcia Boyd's motion to allow her to

 litigate her lawsuit to judgment [186] is DENIED.




                                            4
Case 2:19-cv-10890-SJM-APP ECF No. 193 filed 07/16/20       PageID.5167    Page 5 of 5



       IT IS FURTHER ORDERED that the Court DECLINES to lift the litigation

 stay outlined in the Receivership Order, ECF 79.

       IT IS FURTHER ORDERED that Marcia Boyd is ENJOINED from

 continuing to litigate her lawsuit against Sakthi, Case No. 2:20-cv-11181, until the

 Receivership Order is dissolved.

       SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: July 16, 2020


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on July 16, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          5
